Per Curiam. Bassett, C. J.
The plea is property, and you are to determine whether it is plaintiff’s or defendant’s. This appears from the evidence that White had lent his name to Daniel Conner on the sale of this property, and he is to be considered as trustee for Daniel Conner, and then the question is whether you are satisfied in your minds that White has been paid his money. It appears White lent £5 at the sale, and the property was left in Conner’s hands until repayment, and that the property must be considered redelivered. It appears Conner has paid £4 to White, and White has the cow which he sold for £5.1.0 — about £9 in the whole. The evidence is that the property was to be Conner’s on payment of £5. If you are convinced White has received the money, your verdict must be for the defendant. It has been hinted that Mcllvain will be a gainer at the low appraisement, but I hold the law is that every administrator is bound to answer for the sales, not the appraisement, if the creditors look out well.
Verdict for plaintiff, sixpence damages etc.
Motion for new trial.